Case 9:21-cv-00089-TH-KFG Document 7 Filed 07/21/21 Page 1 of 1 PageID #: 19



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEVIN JEROME JONES                                §

VS.                                               §                  CIVIL ACTION NO. 9:21cv89

BRIAN LEWIS, ET AL.                               §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Kevin Jerome Jones, an inmate confined at the Wynne Unit of the Texas

Department of Criminal Justice, Correctional Institution Division, proceeding pro se, filed this civil

rights lawsuit pursuant to 28 U.S.C. § 1983. The court referred this matter to the Honorable Keith

F. Giblin, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending this lawsuit be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed a notice which the court

construes as bjections to the Report and Recommendation.

       The court has conducted a de novo review of the objections. After careful consideration,

the court is of the opinion the objections are without merit.
                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as

the opinion of the court. A final judgment shall be entered dismissing this lawsuit.

        SIGNED this the 21 day of July, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
